Relator, John J. McKenna, seeks a writ of mandamus in order to compel the respondent, Judge Carolyn Friedland, to grant preconviction jail time credit in the underlying case ofState v. McKenna, Cuyahoga County Court of Common Pleas Case No. CR-365758. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of a judgment entry, as journalized on December 21, 1998, which demonstrates that the relator's motion for pre-conviction jail time credit was granted in the amount of sixty-six (66) days. The respondent has fulfilled her duty to grant the relator credit for any pre-conviction incarceration; thus, the relator's request for mandamus is moot. State ex rel.Gantt v. Coleman (1983), 6 Ohio St.3d 5; State ex rel.Jerningham v. Cuyahoga County Court of Common Pleas (1996),74 Ohio St.3d 278.
Accordingly, we grant the respondent's motion for summary judgment. Costs to respondent.
Writ denied.
ANN DYKE, J., CONCURS
                                _______________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE